Citation Nr: 1605642	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  14-24 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a compensable initial disability rating for service-connected left knee patellofemoral syndrome.

2.  Entitlement to a compensable initial disability rating for service-connected right knee patellofemoral syndrome.

3.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from February 2010 to April 2013.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran and his spouse testified before the undersigned at a December 2015 Board videoconference hearing.  A transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to compensable initial disability ratings for service-connected left knee and right knee patellofemoral syndrome, as well as entitlement to service connection for a back disability.  Unfortunately, the Board finds that additional development must be undertaken before these claims can be adjudicated on the merits.  

With respect to the claims of entitlement to compensable initial disability ratings for service-connected left knee and right knee patellofemoral syndrome, the Veteran was last provided with a VA examination relevant to these disabilities in November 2013, over two years ago.  At his December 2015 Board videoconference hearing, the Veteran and his spouse testified as to presence of current bilateral knee symptomatology that was more severe than the symptoms recorded on the November 2013 VA examination report.  When the evidence indicates that there has been a "material change" in a disability since a claimant was previously examined, VA is generally required to obtain a new medical examination to evaluate the current degree of impairment.  38 C.F.R. § 3.327(a) (2015); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a new examination is required where the claimant complained of increased hearing loss two years after his most recent audiology examination).  On remand, the Veteran should be provided a contemporary VA examination to assess the current severity and manifestations of his patellofemoral syndrome of the bilateral knees.  

With respect to the Veteran's claim of entitlement to service connection for a low back disability, a November 2013 VA examination report concluded that he did not have a current back disability.  Although VA treatment records show treatment for "low back pain," they have not provided a formal diagnosis related to the back.  As such, the RO denied entitlement to service connection for a low back disability.  However, since that time, the Veteran testified that he experiences pain, numbness, and a tingling sensation which radiates from his lower back into his lower extremities.  These symptoms were not reported at the time of the November 2013 VA examination.  In addition, the Veteran has provided additional private chiropractor records dated in September 2015 and October 2015 which diagnosed him as having "subluxations to the spine with significant restrictions, inflammation, and muscle tenderness."  As such, the Board finds that the Veteran should be provided with a new VA examination to determine the likely nature and etiology of his claimed low back disability.  

Finally, the Board notes that the Veteran testified that he receives regular treatment at the VA Nebraska-Western Iowa Health Care System campus in Lincoln, Nebraska.  However, the most recent VA treatment records associated with the claims file are dated in August 2015.  Thus, on remand, all outstanding VA treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records for the Veteran dated from August 2015 to the present and associate them with the claims file.  All attempts to obtain those records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Schedule the Veteran for a VA joints examination to determine the current severity of his service-connected patellofemoral syndrome of the right knee and left knee.

The claims file must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished and all findings should be reported in accordance with VA rating criteria.

All ranges of motion of the knees should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, as discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995). 

If there is functional loss as a result of weakened movement, excess fatigability, or incoordination in the knees, then the examiner should express in degrees the additional range of motion loss, or favorable or unfavorable ankylosis, due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with either knee could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degrees of additional range of motion loss, or favorable or unfavorable ankylosis, due to pain on use or during flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The examiner should also determine whether the Veteran has recurrent subluxation or lateral instability of the knees and, if so, its severity. 

A complete rationale must be offered for any opinion provided.

3.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any current back disability.  The claims file and a copy of this Remand must be provided to the examiner and reviewed in conjunction with the examination.  Any appropriate diagnostic testing should be conducted.  

With respect to the back, all pertinent symptomatology and findings must be reported in detail and all current back diagnoses should be provided.  Any indicated diagnostic tests, including radiographic studies, deemed necessary for an accurate assessment must be conducted.  After a review of the examination findings and the entire evidence of record, to include the Veteran's private chiropractor records, the examiner must provide an opinion as to whether any current back disability is at least as likely as not (50 percent probability or greater) related to his active military service. 

In addition, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current back disability was caused or aggravated (permanently worsened beyond the normal progression of the disease) by the Veteran's service-connected knee disabilities.

A complete rationale for all opinions expressed must be provided, to include reference to specific clinical findings or documents in the claims file. 

4.  Following the above development, the RO should review the claims file and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




